DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/09/2022 has been entered.
Claim status
Claims 1 and 11 have been amended. Claims 14-16 have been canceled. Claims 20 and 21 have been newly added. Claims 1-13 and 17-21 remain pending in the application. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4-6, 9-13, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chou in view of Chowdhury et al. (US. Pub. No. 2016/0302212 A1, hereinafter Chowdhury).
Regarding claim 1.
            Chou teaches a gateway, arranged for providing cloud connectivity to a network of communicatively interconnected network nodes (Chou teaches in Fig. 1 and [0031] each connectivity between the source gateway 108 of Fig. 1, the target gateway 110 of fig. 1 and multiple sensor nodes 106 of fig. 1 which are part of the sensor network 102 of fig. 1 and further teaches in Para. [0030] that the connectivity performed via internet connection 112 of fig. 1 which is equivalent to “cloud connectivity”), said gateway comprising: a backend function (the Examiner has interpreted “ a backend function” as “downlink messages from the common backend function may be transmitted to one or several of the physical frontend devices for submission or injection into the network of communicatively interconnected network nodes” per Applicant’s disclosure Para. [0030] and thus, Chou teaches in Para. [0035] delivering sensor data “message”, generated by the sensor network 102 of Fig. 1 which includes sensor nodes 106 of Fig. 1, from the source gateway 108 “gateway” to the target gateway 110 in a compact form over the optimized channel 114, the sensor data in the form of a message is sent and received between the source gateway 108 and the target gateway 110. The process of sending and receiving sensor data in the form of message between the source gateway 108 and the target gateway 110 indicates “a backend function”); a plurality of frontend devices, for deployment in said network, wherein said frontend devices are communicatively connected to said backend function, each frontend device comprises a transceiver for exchanging messages between a network node and said backend function (the Examiner has interpreted the term “transceiver” based on ordinary and customary meaning as such transmit and receive messages based on communications, for example, transmits and receives analog or digital signals, either wired or wireless and thus, Chou teaches in Para. [0026] that the source gateway 108 which includes gateway computers which are equivalent to “a plurality of frontend devices” such as, laptop computer, a tablet computer, a netbook computer, a personal computer (PC), a desktop computer, a personal digital assistant (PDA), a smart phone, a mobile device and further teaches in Para. [0035] delivering sensor data “message”, generated by the sensor network 102 of Fig. 1 which includes sensor nodes 106 of Fig. 1, from the source gateway 108 “gateway” to the target gateway 110 in a compact form over the optimized channel 114, the sensor data in the form of a message is sent and received between the source gateway 108 and the target gateway 110. The process of sending and receiving sensor data in the form of message between the source gateway 108 and the target gateway 110 indicates “a backend function”), and configured for processing of said messages for exchange thereof with a cloud (Chou teaches in Para. [0031] the source gateway 108 which accumulate data readings from various devices which are equivalent to “plurality of frontend devices” may in the sensor network 102 of Fig. 1 which includes sensor nodes 106 of Fig. 1, and repeat or route that data to another network. The source gateway 108 may be at the root of the sensor network's 102 network tree. The sensor network 102 may include multiple aggregation points for redundancy and also teaches in Para. [0026] one or both of the source gateway 108 or the target gateway 110 may be embodied as a gateway computer. The gateway computer(s) may be, for example, a server computer, and further teaches in Para. [0032] target gateway 110 may preferably receive network traffic from, for example, local networks and repeat or reroute that network traffic to, for example, the internet 112 “cloud” network. Alternatively, the target gateway 110 may accumulate network traffic from the internet 112 and repeat or route that network traffic back to, for example, the sensor network 102, further teaches in Para. [0109] to indicates that end users exchanging messages through a cloud computing infrastructure. Cloud computing generally refers to the provision of scalable computing resources as a service over a network),but Chou does not explicitly teach wherein said backend function is common to said plurality of frontend devices and arranged in at least one server of a plurality of operatively connected servers and, wherein exchanging the messages comprises: at least one of the frontend devices receiving an uplink (UL) data packet; and said at least one of the frontend devices forwarding the received UL data packet towards the backend function independent of information included in a header of the UL data packet.
     However, Chowdhury teaches wherein the said backend function is common to said plurality of frontend devices and arranged in at least one server of a plurality of operatively connected servers (Chowdhury teaches in Para. [0104] the backend function by providing a computing system that includes a back-end component, such as for example one or more data servers (i.e., a plurality of operatively connected servers), or that includes a middleware component, such as for example one or more application servers and also includes a front-end component, such as for example one or more client computers having a graphical user interface or a Web browser through which a user can interact with an implementation) and, wherein exchanging the messages comprises: at least one of the frontend devices receiving an uplink (UL) data packet (Chowdhury teaches in Para. [0078] the switch 702 (i.e., one of the frontend devices) of Fig. 7 receiving the uplink data packet from the user equipment which is processed by the API 412 of Fig. 7); and
       said at least one of the frontend devices forwarding the received UL data packet towards the backend function independent of information included in a header of the UL data packet (Chowdhury teaches in Para. [0078] the switch 702 (i.e., one of the frontend devices) of Fig. 7 can then forward this data (i.e., uplink data packet from the user equipment which is processed by the API 412 of Fig. 7) to the EPC 108 (i.e., backend function) of Fig. 7 and also, the switch 702 of Fig. 7 can send a mirror of the GTPU UL data to the external application 416).
             It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Chowdhury by including switch 702 (i.e., one of frontend device) which can receive and forward Uplink data packet to EPC 108 ([Fig. 7 and [0078]) into the teachings of Chou invention. One would have been motivated to do so since this method allows an evolved packet core (EPC) to be designed to separate control plane i.e. signaling, and user plane i.e. traffic, in a core network architecture to provide flexibility in implementation and independent scalability of control and user data functions in an efficient manner.
Regarding claim 2. 
         Chou teaches wherein said processing of said messages for exchange thereof with the cloud comprises communication protocol processing (Chou teaches in Para. [0032] the target gateway 110 may accumulate network traffic from the internet 112 and repeat or route that network traffic back to, for example, the sensor network 102. Like the source gateway 108, the target gateway 110 may serve as a portal to different types of networks, terminating the internet 112 protocol and translating communications to a different protocol appropriate for the new network).
Regarding claim 4.  
         Chou teaches wherein a frontend device is arranged for performing part of said protocol processing (Chou teaches in Para. [0032] like the source gateway 108 the target gateway 110 may serve as a portal to different types of networks, terminating the internet 112 protocol and translating communications to a different protocol appropriate for the new network. Note that the source gateway 108 which includes gateway computers which are equivalent to “a plurality of frontend devices” such as, laptop computer, a tablet computer, a netbook computer, a personal computer (PC).., as disclosed in Para. [0026]).
Regarding claim 5. 
          Chou teaches wherein said backend function is arranged for avoiding processing of duplicated messages received from said frontend device (Chou teaches in Para. [0035] the process of sending and receiving sensor data in the form of message between the source gateway 108 and the target gateway 110 indicates “a backend function” and further teaches in Para. [0074] send only changes in the heartrate to eliminate unnecessary communication thereby eliminating the delivery of redundant information).
Regarding claim 6. 
         Chou teaches wherein said backend function is arranged for exchanging uplink and downlink messages between a network nod (Chou teaches in Para. [0026] the aggregation point 108 of the wireless sensor network 102 may be referred to as a source gateway 108 which includes various frontend devices, and the gateway 110 of the remote network 104 may be referred to as a target gateway 110, where, in general, data is sent or communicated from the source to the target and further teaches in Para. [0031] the source gateway 108, or base station, may be a specialized node that self-organizes into a sensor network backbone. The source gateway 108 may accumulate data readings from various devices in the sensor network 102, and repeat or route that data to another network).
Regarding claim 9. 
         Chou teaches wherein one or more different instances of a network stack are implemented by said backend function and are shared between different frontend devices, wherein said instances belong to a same or different networks (Chou teaches in Para. [0030] that he source gateway 108 which includes various frontend devices, and the target gateway 110 may represent a network node for interfacing with another network that uses a different protocol which are “one or more different instances of a network stack” and further teaches in Para. [0031] that the source gateway 108 may serve as a portal to different types of networks, and translating communications to a different protocol appropriate for the new network. Note that the source gateway 108 which includes gateway computers which are equivalent to “a plurality of frontend devices” such as, laptop computer, a tablet computer, a netbook computer, a personal computer (PC).., as disclosed in Para. [0026]).
Regarding claim 10. 
         Chou teaches wherein one or more of said frontend devices connect to said backend function via one of a wireless or a wired data communication link (Chou teaches in Para. [0032] target gateway 110 may preferably receive network traffic from, for example, local networks and repeat or reroute that network traffic to, for example, the internet 112 “cloud” network. Alternatively, the target gateway 110 may accumulate network traffic from the internet 112 and repeat or route that network traffic back to, for example, the sensor network 102 and further teaches in Para. [0029] both the sensor network 102 and the remote network 104 may further include wired connections, wireless connections).
Regarding claim 11.  
          Chou teaches  a method for providing cloud connectivity to a network of communicatively interconnected network nodes (Chou teaches in fig. 1 and Para. [0030] provides internet connection 112 of Fig. 1 which is equivalent to “cloud connectivity” and further teaches in [0031] that each connectivity between the source gateway 108 of Fig. 1, the target gateway 110 of fig. 1 and multiple sensor nodes 106 of fig. 1 which are part of the sensor network 102 of Fig. 1), said method comprising: exchanging messages between said network nodes and a gateway backend function through a plurality of gateway frontend devices deployed in said network (Chou teaches in Para. [0035] delivering sensor data “message”, generated by the sensor network 102 of fig. 1 which includes sensor nodes 106 of Fig. 1, from the source gateway 108 “gateway” to the target gateway 110 in a compact form over the optimized channel 114, the sensor data in the form of a message is sent and received between the source gateway 108 and the target gateway 110. The process of sending and receiving sensor data in the form of message between the source gateway 108 and the target gateway 110 which indicates “a backend function” and further teaches in Para. [0026] that the source gateway 108 which includes gateway computers such as, a laptop computer, a tablet computer, a netbook computer, a personal computer (PC), a desktop computer, a personal digital assistant (PDA), a smart phone, a mobile device which are equivalent to “a plurality of frontend devices” communicates with sensor network 102 of fig.1 which includes sensor nodes 106 of Fig.1), and processing said messages, by said gateway backend function, for exchange thereof with a cloud (Chou teaches in Para. [0031] the source gateway 108 which accumulates data readings from various devices (which are equivalent to “plurality of frontend devices”) and further the source gateway 108 processing the accumulated data readings at the root of the sensor network's 102 network tree. The sensor network 102 may include multiple aggregation points for redundancy and further teaches in Para. [0032] how the target gateway 110 “backend function” preferably receives the network traffic to process the message in a backend function. For example, the target gateway 110 may accumulate network traffic from the internet 112 “cloud” and repeat or reroute the network traffic back to, for example, the sensor network 102. Further, the target gateway 110 “backend function” serves as a portal to different types of networks, terminating the internet protocol 112 and translating communications to a different protocol appropriate for the new network. This processes functionally is equivalent to “processing a message by a gateway backend function” further teaches in Para. [0109] to indicates that end users exchanging messages through a cloud computing infrastructure. Cloud computing generally refers to the provision of scalable computing resources as a service over a network). But, Chou does not explicitly teach wherein exchanging the messages comprises: at least one of the gateway frontend devices receiving an uplink (UL) data packet; and said at least one of the gateway frontend devices forwarding the received UL data packet towards the backend function independent of information included in a header of the UL data packet.
             However, Chowdhury teaches wherein the said backend function is common to said plurality of frontend devices and arranged in at least one server of a plurality of operatively connected servers (Chowdhury teaches in Para. [0104] the backend function by providing a computing system that includes a back-end component, such as for example one or more data servers (i.e., a plurality of operatively connected servers), or that includes a middleware component, such as for example one or more application servers and also includes a front-end component, such as for example one or more client computers having a graphical user interface or a Web browser through which a user can interact with an implementation) and, wherein exchanging the messages comprises: at least one of the frontend devices receiving an uplink (UL) data packet (Chowdhury teaches in Para. [0078] the switch 702 (i.e., one of the frontend devices) of Fig. 7 receiving the uplink data packet from the user equipment which is processed by the API 412 of Fig. 7); and
       said at least one of the frontend devices forwarding the received UL data packet towards the backend function independent of information included in a header of the UL data packet (Chowdhury teaches in Para. [0078] the switch 702 (i.e., one of the frontend devices) of Fig. 7 can then forward this data (i.e., uplink data packet from the user equipment which is processed by the API 412 of Fig. 7) to the EPC 108 (i.e., backend function) of Fig. 7 and also, the switch 702 of Fig. 7 can send a mirror of the GTPU UL data to the external application 416).
             It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Chowdhury by including switch 702 (i.e., one of frontend device) which can receive and forward Uplink data packet to EPC 108 ([Fig. 7 and [0078]) into the teachings of Chou invention. One would have been motivated to do so since this method allows an evolved packet core (EPC) to be designed to separate control plane i.e. signaling, and user plane i.e. traffic, in a core network architecture to provide flexibility in implementation and independent scalability of control and user data functions in an efficient manner.
Regarding claim 12. 
           Chou teaches wherein said processing of said messages comprises communication protocol processing (Chou teaches in Para. [0032] the target gateway 110 may accumulate network traffic from the internet 112 and repeat or route that network traffic back to, for example, the sensor network 102. Like the source gateway 108, the target gateway 110 may serve as a portal to different types of networks, terminating the internet 112 protocol and translating communications to a different protocol appropriate for the new network).
Regarding claim 13. 
             Chou teaches wherein part of said protocol processing is performed in a gateway frontend devic (Chou teaches in Para. [0032] like the source gateway 108 the target gateway 110 may serve as a portal to different types of networks, terminating the internet 112 protocol and translating communications to a different protocol appropriate for the new network. Note that the source gateway 108 which includes gateway computers which are equivalent to “a plurality of frontend devices” such as, laptop computer, a tablet computer, a netbook computer, a personal computer (PC).., as disclosed in Para. [0026]).
Regarding claim 18. 
        Chowdhury further teaches wherein exchanging the messages comprises: the frontend devices receiving uplink (UL) data packet (Chowdhury teaches in Para. [0078] the switch 702 (i.e., one of the frontend devices) of Fig. 7 receiving the uplink data packet from the user equipment which is processed by the API 412 of Fig. 7); and 
         the frontend devices forwarding the received UL data packet towards the backend function independent of information included in a header of the UL data packet (Chowdhury teaches in Para. [0078] the switch 702 (i.e., one of the frontend devices) of Fig. 7 can then forward this data (i.e., uplink data packet from the user equipment which is processed by the API 412 of Fig. 7) to the EPC 108 (i.e., backend function) of Fig. 7 and also, the switch 702 of Fig. 7 can send a mirror of the GTPU UL data to the external application 416).
             It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Chowdhury by including switch 702 (i.e., one of frontend device) which can receive and forward Uplink data packet to EPC 108 ([Fig. 7 and [0078]) into the teachings of Chou invention. One would have been motivated to do so since this method allows an evolved packet core (EPC) to be designed to separate control plane i.e. signaling, and user plane i.e. traffic, in a core network architecture to provide flexibility in implementation and independent scalability of control and user data functions in an efficient manner.
Regarding claim 21. 
       Chowdhury further teaches wherein the frontend devices forwarding the received UL data packet towards the backend function comprises forwarding the received UL data packet towards the backend function regardless of a source address of the UL data packet and a destination address of the UL data packet (note that the switch (i.e., one of the frontend devices) in order to receive or forward the uplink data packet does not required neither the source nor the destination address of the UL data packet and therefore, Chowdhury teaches in Para. [0078] the switch 702 (i.e., one of the frontend devices) of Fig. 7 receiving the uplink data packet from the user equipment which is processed by the API 412 of Fig. 7
(Chowdhury teaches in Para. [0078] the switch 702 (i.e., one of the frontend devices) of Fig. 7 receiving the uplink data packet from the user equipment which is processed by the API 412 of Fig. 7) and further the switch 702 (i.e., one of the frontend devices) of Fig. 7 can then forward this data (i.e., uplink data packet from the user equipment which is processed by the API 412 of Fig. 7) to the EPC 108 (i.e., backend function) of Fig. 7 and also, the switch 702 of Fig. 7 can send a mirror of the GTPU UL data to the external application 416).
             It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Chowdhury by including switch 702 (i.e., one of frontend device) which can receive and forward Uplink data packet to EPC 108 ([Fig. 7 and [0078]) into the teachings of Chou invention. One would have been motivated to do so since this method allows an evolved packet core (EPC) to be designed to separate control plane i.e. signaling, and user plane i.e. traffic, in a core network architecture to provide flexibility in implementation and independent scalability of control and user data functions in an efficient manner.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chou in view of Chowdhury further in view of Oroskar et al. (US. Pat. No. 9,705,803 B1, hereinafter Oroskar).

Regarding claim 3. Chou in view of Chowdhury teaches the gateway according to claim 2.
              Chou in view of Chowdhury does not explicitly teach wherein said messages are exchanged between the network node and said backend function in the form of protocol data units (PDUs), and said protocol processing comprises adapting said PDUs in accordance with a communication protocol used by the network node.
               However, Oroskar teaches wherein said messages are exchanged between the network node and said backend function in the form of protocol data units (PDUs), and said protocol processing comprises adapting said PDUs in accordance with a communication protocol used by the network node (note that the Examiner has interpreted the term “protocol data units (PDU)” based on ordinary and customary meaning as a single unit of information transmitted among peer entities of a computer network and thus, Oroskar teaches in [Col. 12, lines 34-43] that the program instructions can include PDU module 533 and QCI module 534. PDU module 533 provides wireless access from wireless access node 500 for one or more wireless devices using an initial protocol data unit (PDU) size for at least a portion of the wireless access, receives wireless transmission metrics transferred by a second wireless access node and establishes a new PDU size for the portion of the wireless access at wireless access node 500 based at least on the wireless transmission metrics).
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaches of Yochai by including individual servers and a storage control grid that is operatively connected to a plurality of data servers ([0013] and [0048]) into the teachings of Chou in view of Chowdhury invention. One would have been motivated to do so in order to deploy the data and information between frontend devices to perform different functions in efficient manner by connecting an alternate server in the event of server failure and thus helps to improve the robustness, flexibility of connection, sharing the resources by distributing the message to different servers without additional cost and further improves user experience to access information easily. 

  Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chou in view of Chowdhury further in view of Karandikar et al. (US. Pub. No. 2017/0034048 A1, hereinafter Karandikar).
Regarding claim 7. Chou in view of Chowdhury teaches the gateway according to claim1.
              Chou in view of Chowdhury does not explicitly teach wherein a common network address is allocated to said gateway, for exchanging said messages between the network node and said gateway using said network address. 
               However, Karandikar teaches wherein a common network address is allocated to said gateway, for exchanging said messages between the network node and said gateway using said network address (Karandikar teaches in Para. [0023] a same node, a same computing platform, a same Internet protocol (IP) address, a same Diameter connection, a same Diameter realm, or a same network. For example, peer groups 114-118 may include network nodes, such as mobility management entities (MMEs), packet “message” gateway (PGWs), and/or CSCFs, grouped based on common functionality, a common IP address).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Karandikar by including the system of using network operator to assign a group of IP address ([0023]) into the teachings of Chou in view of Chowdhury invention. One would have been motivated to do so in order to minimize the cost for the ISP (internet service provider) services and further in order to decrease the address conflicts while exchanging the messages. 
Regarding claim 8.  
            Karandikar further teaches wherein said common network address is one of a unicast address or a network address available for subscription (note that in order to assign IP address, the address should be available and thus, Karandikar teaches in Para. [0024] assigned by a network operator or using predetermined criteria provided by the network operator. For example, a network operator may assign a group of IP addresses associated with one or more MMEs to peer group 114. Assigning the network IP address indicates how the assigned IP address contributes to perform the network operation. Here the claim lists features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen “a network address available for subscription”).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Karandikar by including the system of using network operator to assign a group of IP address ([0024]) into the teachings of Chou in view of Chowdhury invention. One would have been motivated to do so in order to well-establish different protocols and easy to deploy trusted applications such as http, smtp, ftp and telnet all use the unicast standard and employ the TCP transport protocol in an efficient manner.  

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chou in view of Chowdhary further in view of Okubo et al. (US. Pub. No. 2004/0076158 A1, hereinafter Okubo).

Regarding claim 17. Chou in view of Chowdhary teaches the gateway according to claim 1.
            Chou in view of Chowdhary does not explicitly teach wherein the backend function is configured to discard at least one message included in the messages depending on either a gateway unicast address or one or more addresses to which the gateway is subscribed to.  
          However, Okubo teaches wherein the backend function is configured to discard at least one message included in the messages depending on either a gateway unicast address or one or more addresses to which the gateway is subscribed to (Okubo teaches in Para. [0158] the gateway and packet data exchange apparatus 1, the subscriber packet exchange apparatus 3a stores the visitor response message as a link to the fixed terminal 10 connected with the external packet data network 9 (915), and the gateway and packet data exchange apparatus 1, the subscriber packet exchange apparatus 3a stores the visitor response message as a link to the fixed terminal 10 connected with the external packet data network 9 (915). See also Para. [0135]-[0136]).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Okubo by including a gateway and packet and determined the routing destination from the visitor response message, the subscriber packet exchange apparatus 3a encapsulates the data packet "2" with a unicast address ([0158]) into the teachings of Chou in view of Chowdhary invention. One would have been motivated to do so in order to the subscriber packet switching device then routes the packet directly to a subscriber packet switching device visited by the mobile terminal as a destination. In this manner, transmission delay can decrease in data packet transfers between mobile terminals.
Regarding claim 19.
Claim 19 incorporates substantively all the limitation of claim 17 in a method form and is rejected under the same rationale.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chou in view of Chowdhary further in view of Kirner et al. (US. Pub. No. 2017/0063649 A1, hereinafter Kirner).
Regarding claim 20. Chou in view of Chowdhary teaches the method according to claim 1. 
     Chou in view of Chowdhary does not explicitly teach wherein the backend function is configured in a server.
       However, Kirner teaches wherein the backend function is configured in a server (Kirner teaches in Para. [0006]-[0007] the provider managed server is provided to configure the backend function and backend rule). 
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kirner by including a provider server to manage and configure the backend rule and backend function ([0006]-[0007]) into the teachings of Chou in view of Chowdhary invention. One would have been motivated to do so in order to the provider managed server accelerate the deployment speed of the applications on the backend function. In this manner, transmission delay can decrease in data packet transfers between network devices.
Response to Arguments
         Applicant argues (Remarks, dated 05/09/2022) that the prior art of record Chou does not disclose "said at least one of the gateway frontend devices forwarding the received UL data packet towards the backend function" because the source gateway 108 of Chou (mapped to the claimed "frontend devices") does not forward any packet towards the process of sending and receiving sensor data in the form of messages between the source gateway 108 and the target gateway 110" (mapped to the claimed "backend function"). Indeed, such expression - a gateway forwarding a packet towards a process - does not make any sense. For at least this reason, Chou does not anticipate the features of claim 11. Even if we assume for the sake of argument that Chou somehow discloses the claimed feature - "said at least one of the gateway frontend devices forwarding the received UL data packet towards the backend function" -, Chou does not disclose forwarding the received UL data packet "independent of information included in a header of the UL data packet," (Remarks, Pages 6-7).
        In response to the above arguments, the Examiner respectfully disagrees because the previous claimed feature of independent claim 11 does not include in the limitation “wherein exchanging the messages comprises: at least one of the frontend devices receiving an uplink (UL) data packet”; and “said at least one of the frontend devices forwarding the received UL data packet towards the backend function independent of information included in a header of the UL data packet” and thus, the prior art of record Chou is not responsible to address these limitations. The Examiner has introduced a new prior art of record Chowdhary et al. (US 2016/0302212 A1) to address the above limitations in question (see the 103 rejection above). Therefore, the arguments are moot because the arguments do not apply to a combination of the references being used in the current rejection.
        Similarly, the above set forth responses with respect to claim 11 also apply to the independent claim 1 since the Applicant’s arguments (see Applicant’s Remarks Page 9 Section A) is similar to the argument made with respect to independent claim 11.
       Applicant also argues with respect to dependent claim 17 that none of the cited paragraphs of the prior art of record Okubo discloses discarding messages (Remarks, Page 9).
      In response to the above argument, the Examiner respectfully disagrees because at least one of the cited paragraph [0135] (see Page 15 of the final office action dated 03/09/2022) discloses about the discards of the data packet "1" (i.e., discarding a message) when the mobile terminal 8b is not currently located in any zone managed thereby. Furthermore, Okubo discloses about the discarding of messages in Para. [0134], [0156]-[0157] and [0170]. 
         Furthermore, any remaining arguments are addressed by the response above.


Examiner note

       Examiner called Applicant’s representative Patrick Moon on July 20, 2022 and discussed about the Examiner proposed amendment, where the Examiner proposed amendment was focused on the clarification of independent claim to include in the limitations “A gateway, arranged for providing cloud connectivity to a network of communicatively interconnected network nodes…, a backend function and frontend devices, wherein… different frontend devices arranged in a server of multiple operatively connected servers and configured for processing the messages for exchange with cloud, and said instances belong to the same or different networks; a plurality of frontend devices, for deployment in said network…,each frontend device comprises...”. 
        However, the Applicant’s representative (“ Patrick Moon”) initially agreed over the phone with the examiner proposed amendment and five days later he confirmed that they cannot accept the proposed amendment and thus, the Examiner made this non-final office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU SHITAYEWOLDETSADIK whose telephone number is (571)270-7142. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERHANU SHITAYEWOLDETADIK/Examiner, Art Unit 2455   

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455